Smith, Justice.
The appellant, John Little, owned two parcels of property. Cornelia Bank held two deeds to secure debt on the property and Allstate Insurance Company insured a dwelling on one parcel. When the dwelling was destroyed by fire, Allstate, alleging arson, refused to pay the appellant. In accordance with the terms of the insurance contract, Allstate satisfied the outstanding debt to Cornelia Bank and thereby obtained a transfer of the security deeds. Approximately eighteen months later Allstate advertised the property for a foreclosure sale. Two years after the fire, the appellant filed suit to vacate the transfer and assignment of the promissory note and security deeds. The insurance contract provided that “any suit or action” be brought within one year after the date of loss.
The trial court entered judgment for the defendants based on the one year limitation set out in the insurance contract. The court cited Smith v. Allstate, 159 Ga. App. 743 (285 SE2d 82) (1981), as authority for its decision. The court pointed out that the provision was not waived by Allstate’s payment to Cornelia.
The appellant fails to demonstrate any errors in the trial court’s decision. The appellant’s failure to bring suit within the proscribed period is undenied as are the legal ramifications of such failure. See Smith, supra; Beck v. Ga. Farm Ins. Co., 146 Ga. App. 878 (247 SE2d 548) (1978); Herring v. Middle Ga. Mut. Ins. Co., 149 Ga. App. 585 (254 SE2d 904) (1979). Additionally, the transfer of the secured debt is valid, and Allstate’s actions in relation to the property were justified under the insurance contract provision. Fortson v. Cotton States Mut. Ins. Co., 168 Ga. App. 155 (308 SE2d 438) (1983).

Judgment affirmed.


All the Justices concur.